Citation Nr: 1542594	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for skin disorder.

6.  Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the course of the appeal, the claims file was transferred to the RO in Houston, Texas.

This appeal was processed using Virtual VA and the Virtual Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a November 2014 rating decision, the RO denied the claims for service connection for bilateral hearing loss, migraine headaches, vertigo, a skin disorder, and a lumbar spine disorder.  In December 2014, the Veteran submitted a notice of disagreement with the denial of those issues.  However, the RO has not issued a statement of the case (SOC).  Thus, the Board must remand the case for issuance of a SOC addressing those issues. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board also notes that the Veteran was afforded a VA examination in September 2013 in connection with his claim for service connection for tinnitus.  The examiner opined that it was less likely than not the Veteran's tinnitus was caused by or a result of military noise exposure.  In so doing, she noted that the Veteran's hearing sensitivity was within normal limits at the time of his separation from service.  However, she did not discuss the significance of that finding.  Nor did she address whether delayed onset tinnitus could still be related to the Veteran's military service.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing the issues of entitlement to service connection for bilateral hearing loss, migraine headaches, vertigo, a skin disorder, and a lumbar spine disorder.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should refer the Veteran's claims file to the September 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the issue of entitlement to service connection for tinnitus should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

